Citation Nr: 0739933	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a vascular podiatry 
disability, bilateral (claimed as vascular foot problems due 
to cold exposure).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from January 1952 to 
January 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

A bilateral vascular podiatry disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is it otherwise related to such service.


CONCLUSION OF LAW

A bilateral vascular podiatry disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).

Through an August 2003 letter, the RO provided timely notice 
to the veteran regarding what information and evidence is 
needed to substantiate service connection claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim.  The Board notes that 
the veteran did not receive notice as to the information and 
evidence necessary for assignment of a disability rating and 
an effective date in the event service connection is 
established.  The Board notes that the veteran, however, has 
not been prejudiced from this error because the denial of the 
claim in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.; Simmons, supra.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the identified relevant VA treatment records are associated 
with the claims file.  The veteran has not made the RO or the 
Board aware of any additional available evidence that needs 
to be obtained in order to fairly decide the veteran's 
appeal.  The Board acknowledges that the veteran's service 
medical records have not been associated with the claims 
file, other than the January 1955 separation examination 
report and November 1961 Army Reserve examination report.  
The record reflects that the RO has attempted to locate and 
obtain any additional available service records.  Under the 
circumstances, the Board concludes that the RO has fully met 
the duty to assist the veteran in this case and that no 
useful purpose would be served by further delaying appellate 
review for any additional searches for available records.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.


Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of a 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Also of note, when service medial records are missing, the 
Board has a heightened obligation to provide an explanation 
of reasons or bases for its findings and has a heightened 
duty to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


Analysis

The veteran contends that his current bilateral foot 
disabilities are related to cold exposure during active duty 
service.  The Board notes that the veteran's service medical 
records, except for the veteran's January 1955 separation 
examination and a November 1961 Army Reserve examination, are 
not associated with the case file.  Nevertheless, both the 
veteran's January 1955 separation physical examination and 
November 1961 Army Reserve examination reports indicate that 
he received a PULHES profile of "1" regarding his lower 
extremities.  See Odiorne, 3 Vet. App. at 457 (Observing that 
the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  Thus, as to his lower 
extremities, the veteran was noted to have a high level of 
fitness in his physical capabilities.  Additionally, the 
January 1955 separation examination and the November 1961 
Army Reserve examination reports do not refer to any 
complaints, treatments, or findings regarding foot disorders 
or any disability related to cold exposure. 

The veteran, through September 2003 and March 2005 
statements, confirmed that he was only treated at the 
Brooklyn Health and Human Services for his foot disorders.  
Brooklyn Health and Human Services records, dated 1999 
through 2003, indicate that the veteran had several diabetic 
foot examinations and received treatment for peripheral 
vascular disease, and foot conditions, including hammertoes 
and pes cavus. It is imperative to note that none of the 
Brooklyn Health and Human Services records demonstrate that 
the veteran provided a history of frostbite or any injury or 
disease caused by exposure to cold weather.  

In reaching its decision, the Board recognizes that the 
veteran served under extremely cold conditions while 
stationed in Korea. Nevertheless, the evidence fails to show 
that he now has a bilateral foot disability that can be 
linked to his tour of duty in Korea or otherwise to his 
active military service. Without any evidence of an in-
service event, injury or disease related to cold exposure, 
the veteran's claim for service connection for bilateral 
vascular podiatry disability is denied.  38 C.F.R. § 3.303. 

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required since the evidence does 
not indicate any relationship between a current foot 
disability and the veteran's period of military service.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for bilateral vascular podiatry disability 
is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


